Appellant again insists that this case should have been reversed because of the failure of his attorney to properly preserve his bills of exception, and present the same to the trial court and to this court. He presents appellant's affidavit, attached to this motion for rehearing, in which he complains of the lack of experience of the attorney of his own first choice, and asks again a careful review of this record.
We are at loss to see what more his attorney could have done than that which he did do. Appellant was positively identified by the lady who was robbed; he was arrested and found to be in possession of approximately the amount of money taken in the robbery, a portion thereof being two dollars in nickels in wrappers bearing the name of an ice cream company, which the lady identified as exactly like two dollars in nickels in similar wrappers that the robber took from her. He signed a confession, admitting the whole transaction, even going into details that the lady who was robbed also testified to, and going so far as to tell the officers that he had used a toy pistol in the robbery, which toy pistol was found at appellant's *Page 118 
lodging place, and was also identified by the person robbed, who thought it was an ordinary pistol.
We can not consider the affidavit filed in this court for the first time relating to the matters contained therein. We do confess, however, that the testimony seems to be practically free from doubt that appellant was guilty of robbery, with no error shown in the trial.
The motion will be overruled.